Citation Nr: 9933866	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-06 516A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the fingers.

2. Entitlement to service connection for left epididymitis, 
originally claimed as a
hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from May 
1953 to April 1955.  The veteran's service included duty in 
the Republic of Korea.

In November 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania denied the 
veteran's service connection claims for frostbite and for a 
hiatal hernia, now claimed as left epididymitis.  The veteran 
timely appealed to the Board of Veterans' Appeals (Board).  
In April 1998, the veteran perfected his appeal through the 
submission of VA Form 9, on which he requested a hearing 
before local VA officials at the RO (RO hearing).  The 
veteran testified before a Hearing Officer on August 24, 
1998.  In December 1998, the RO issued a Supplemental 
Statement of the Case (SSOC) that continued to deny the 
veteran's claims.  The veteran's appeal is now before the 
Board. 


FINDINGS OF FACT

1. There is no competent medical evidence of a relationship 
between the veteran's
painful fingers (claimed as residuals of frostbite but 
diagnosed as mild degenerative joint disease) and his active 
military service, or to any incident of service.

2.  There is no competent medical evidence of a relationship 
between the veteran's current chronic traumatic left 
orchialgia (claimed initially as a hiatal hernia, now claimed 
as epididymitis) and the incident of left epididymitis the 
veteran experienced while on active duty.


CONCLUSION OF LAW

1.  The claim for service connection for residuals of 
frostbitten fingers is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for left epididymitis is 
not well grounded.   38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records (SMRs) are negative for 
any complaints of, or treatment for, frostbite of his hands 
or fingers.  The veteran's SMRs indicate that the veteran 
received treatment on January 20, 1954 for complaints of a 
swollen left testicle.  He was diagnosed with left 
epididymitis and given bed rest for two days.  He returned to 
duty on January 22, 1954.  The veteran's SMRs do not indicate 
any additional treatment for this condition during the 
veteran's military service.  The separation examination in 
April 1955 was negative of any residuals of frostbite of the 
fingers or epididymitis.

The veteran testified before a Hearing Officer at the RO on 
August 24, 1998.  He indicated that he experienced frostbite 
in service when he wore gloves that were too tight for him.  
He indicated that when he removed the gloves, his hands were 
black and numb.  The veteran stated that he did not receive 
medical treatment for this condition while in service.  The 
veteran also testified that he injured his testicle by 
falling into a foxhole in January 1954.  The veteran 
indicated that he did not see a doctor for an exit 
examination when he was discharged because that would have 
delayed his discharge.

The veteran underwent a VA genitourinary examination in 
September 1998.  The veteran reported his complaints of pain 
and increased sensitivity to his left testicle in the years 
since his military service.  Physical examination revealed 
the testes to be descended without palpable mass.  No 
indication of epididymis was observed on either the right or 
left, and the vasis were unremarkable.  There was no palpable 
hernia, and no external tenderness.  Sensitivity was observed 
on the left hemiscrotum, but no induration, mass or cyst was 
observed.  The examiner diagnosed the veteran with traumatic, 
chronic left orchialgia, and noted that there was no therapy 
indicated.

The veteran also underwent a VA cold injury examination in 
September 1998.  The veteran reported his experience of 
getting frostbite on his hands while serving in Korea.  The 
veteran complained of a burning sensation, numbness and cold 
sensitization in both hands.  The veteran also complained of 
joint discomfort in the proximal interphalangeal joints, and 
a slight puffiness was observed in these areas.  The veteran 
complained of excessive sweating on his hands, but they were 
dry upon examination.  The veteran was unable to move the tip 
of his fingers to the thumb, and was not able to move the 
thumb to the other fingers across the transverse medial fold 
on active range of motion.  The veteran was able to perform 
these movements upon passive range of movement.  The 
veteran's handgrip was "good."  His peripheral pulses were 
good, and there was only minimal venus insufficiency at the 
medial malleolus at the right side.

X-rays revealed mild degenerative changes of the distal 
interphalangeal joints of both hands.  There was no evidence 
of recent fracture or dislocation of either hand.  The 
examiner diagnosed the veteran with no neurological problems, 
and observed that the veteran had a fungus infection between 
his toes.  No fungus infection was observed on the nails of 
his hands.  The examiner concluded that the veteran "has 
some slight mild degenerative joint disease of the small 
joints of his hands and feet which is not quite 
significant."  The examiner commented that he "seriously 
doubt[s] if the extreme cold weather is the cause of the mild 
degenerative joint disease of the patient who is 65 years 
old."    



II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be presumed, for 
certain chronic diseases, such as degenerative joint disease 
(arthritis), which develop to a compensable degree (10 
percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), even though 
there is no evidence of such disease during the period of 
service; this presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 
C.F.R. 3.307, 3.309.

However, a preliminary determination that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The veteran testified that he experienced frostbite while in 
service, although he acknowledges that he did not seek 
medical treatment for this condition.  The September 1998 VA 
examination did not reveal clinical evidence of residuals of 
frostbite.  Instead, the discomfort the veteran experiences 
in his hands is attributed to "slight mild degenerative 
joint disease" that the examiner "seriously doubt[s]" is 
related to the veteran's cold exposure in service.  
Additionally, while the veteran complained of numbness and 
sensitivity to cold in his hands, there is no clinical 
evidence of any residuals of frostbite.  Accordingly, there 
is no competent medical evidence of a nexus between the 
veteran's diagnosed hand disability and his military service. 

The record clearly establishes that the veteran sustained an 
injury to his left testicle while in service in 1954 that was 
diagnosed as epididymitis.  Furthermore, the veteran 
currently has a diagnosis of chronic, traumatic left 
orchialgia.  However, there is no competent medical evidence 
of a nexus between this condition and the veteran's active 
military service, including the epididymitis suffered 
therein.  

The first medical evidence indicating that the veteran 
experienced these post-service disabilities is contained in 
the September 1998 VA examinations; thus, there is no 
evidence that arthritis (degenerative changes) in his hands 
was manifest to a compensable degree within the first post-
service year.  Moreover, there is no competent medical 
opinion that any current disability is in any way related to 
service.  The September 1998 VA examiners did not comment on 
the etiology of the veteran's left orchialgia. As noted 
above, the examiner who conducted the cold injury examination 
stated that the veteran's slight mild degenerative joint 
disease was not related to cold exposure. The veteran has not 
submitted any other additional medical evidence concerning 
his disabilities, and he has not indicated that the required 
nexus evidence exists.

Thus, although there is medical evidence of current 
disability involving both the veteran's hands and his left 
testicle, to satisfy the first criterion of a well-grounded 
claim, and an injury in service regarding the left 
epididymitis claim only, to satisfy the second criterion, the 
third criterion-requiring that there be medical evidence 
linking the current problems to service-still are not met.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, 1 Vet. App. at 81).  Inasmuch as there is no 
such evidence of record, the claims are not plausible and, 
therefore, are not well grounded.

Although the veteran alleges that the current problems with 
his hands and his left testicle are related to his service in 
the military, he does not have the medical training or 
expertise to render a competent opinion on a medical matter, 
such as the etiology of the disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
emphasizes that a well-grounded claim must be supported by 
evidence, and not just allegations.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection for residuals of frostbite to the hands 
and for left epididymitis are well grounded, VA is under no 
"duty to assist" him in developing the evidence pertinent 
to his claim.  See Epps, 126 F.3d at 1468.  Moreover, the 
Board is aware of no circumstances in this case that would 
put VA on notice that any additional relevant evidence may 
exist that, if obtained, would make his claim well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997). 

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
April 1998 Statement of the Case (SOC) and in the December 
1998 SSOC of the requirements to submit a well-grounded 
claim.  Clearly then, he is not prejudiced by the Board's 
decision to deny his claim on this same basis.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-93 (1994).  The Board also 
finds that the duty to inform him of the evidence that is 
necessary to make his claim well grounded, and the reasons 
why his current claim is deficient, is met.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claims for service connection for residuals of frostbite 
to the hands, and for left epididymitis, originally claimed 
as hiatal hernia) are denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

